 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of _______,
2009, is made and entered into by and between Ethos Environmental, Inc., a
Nevada corporation, with its principal executive offices located at 6800 Gateway
Park Drive San Diego, California  92154 (the “Company”), and each purchaser
identified on the signature pages hereto (each, including its successors and
assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D promulgated thereunder, the
Company desires to issue and sell to Purchaser, and Purchaser desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement; and,
 
WHEREAS, the Purchasers, severally and not jointly, desire to purchase and the
Company desires to issue and sell to the Purchasers, in each case upon the terms
and subject to the conditions set forth in this Agreement: (i) 12% secured
convertible promissory notes of the Company in the aggregate principal amount of
up to One Million Dollars ($1,000,000) (a “Note” or the “Notes”), and
(ii) common stock purchase warrants to purchase shares of the Company’s par
value $.001 common stock (a “Warrant” or the “Warrants”).
 
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the Company and each of
the Purchasers severally (and not jointly) hereby agree as follows:
 
1.  
Purchase and Sale of Units.

 
(a)           Sale and Issuance of Units.  Subject to the terms and conditions
of this Agreement, each Purchaser agrees to purchase at the Closing (as defined
below), and upon payment of the Purchase Price (as defined below), the Company
agrees to sell and issue to each Purchaser a unit or units (the “Units”). Each
Unit shall consist of the following:
 
(i)           a convertible promissory note in substantially the form attached
to this Agreement as Exhibit A (the “Note”), with a term of two year, which may
be convertible into common stock of the Company on the terms stated therein;
 
(ii)           a common stock purchase warrant, in the form of Exhibit B (the
“Warrant”), for the right to purchase that number of shares of Company Common
Stock equal to 100,000 shares per Unit purchased, which shall be exercisable
immediately and have a two year term of exercise at an exercise price of $0.25
per share; and,
 
(iii)           an incentive bonus allotment of 33,000 shares of the Company’s
common stock (the “Incentive Shares”).
 
 (b)           Form of Payment.  On the Closing Date: (i) each Purchaser shall
pay the Purchase Price (as hereinafter defined) for each Unit at the Closing (as
defined below) by wire transfer of immediately available funds to the Company,
in accordance with the Company’s written wiring instructions, and (ii) the
Company shall deliver such Notes and Warrants duly executed on behalf of the
Company, to such Purchaser, against delivery of such Purchase Price.
 
1

--------------------------------------------------------------------------------


(c)           Closing Date.  Subject to the satisfaction (or written waiver) of
the conditions thereto set forth in Section 5 and Section 6 below, the date and
time of the issuance and sale of the Notes and the Warrants pursuant to this
Agreement (the “Closing Date”) shall be 10:00 a.m., Pacific time, on the date
first written above, or such other mutually agreed upon time.  The closing of
the transactions contemplated by this Agreement (the “Closing”) shall occur on
the Closing Date at such location as may be agreed to by the parties and may be
undertaken remotely by facsimile or other electronic transmission.


(d)           Separate Agreements and Sales.  The Company’s agreements with each
of the Purchasers are separate agreements, and the sales of the Units to each of
the Purchasers are separate sales.
 
(e)           Purchase Price; Minimum and Maximum.   The Purchase Price per Unit
is $50,000.00 (the “Purchase Price”) and the Company is offering 20 Units for
gross proceeds of $1,000,000.00.
 
(f)           Security Interest. Each Unit sold shall be collateralized by a
security interest in Company property as fully set forth in the Security
Agreement as attached hereto as Exhibit C.
 
2.           Representations and Warranties of the Purchasers.  Each Purchaser
severally (and not jointly) represents and warrants to the Company solely as to
such Purchaser that:
 
(a)           Investment Purpose.  As of the date hereof, the Purchaser is
purchasing the Notes and the Warrants and the shares of Common Stock issuable
upon exercise thereof (the “Warrant Shares” and, collectively the
Notes,  Warrants, and Bonus Shares the “Securities”) for its own account and not
with a view towards the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration under the Securities Act;
provided, however, that by making the representations herein, the Purchaser does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act.


(b)           Accredited Investor Status.  The Purchaser is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act (an “Accredited Investor”), and Purchaser has completed
the “Investor Questionnaire” as attached hereto as Annex B.
 
(c)           Reliance on Exemptions.  The Purchaser understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.
 
(d)           Information.  The Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Purchaser or its advisors.  The Purchaser and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company. Notwithstanding the foregoing representations, neither such inquiries
nor any other due diligence investigation conducted by Purchaser or any of its
advisors or representatives shall modify, amend or affect Purchaser’s right to
rely on the Company’s representations and warranties contained in Section 3
below.
 
2

--------------------------------------------------------------------------------


(e)           No Governmental Review.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.
 
(f)           Transfer or Resale.  The Purchaser understands that:
 
(i)           the sale or resale of the Securities has not been and is not being
registered under the Securities Act or any applicable state securities laws, and
the Securities may not be transferred unless:
 
(A)           the Securities are sold pursuant to an effective registration
statement under the Securities Act,
 
(B)           the Purchaser shall have delivered to the Company, at the cost of
the Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration,
 
(C)           the Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the Securities Act (or a successor rule)
(“Rule 144”)) of the Purchaser who agrees to sell or otherwise transfer the
Securities only in accordance with this Section 2(f) and who is an Accredited
Investor,
 
(D)           the Securities are sold pursuant to Rule 144, or
 
(E)           the Securities are sold pursuant to Regulation S under the
Securities Act (or a successor rule) (“Regulation S”),
 
and, in each case, the Purchaser shall have delivered to the Company, at the
cost of the Company, a customary opinion of counsel, in form, substance and
scope reasonably acceptable to the Company;
 
 (ii)           neither the Company nor any other person is under any obligation
to register such Securities under the Securities Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
 
 (g)           Legends.  The Purchaser understands that the Securities shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended.  The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act or unless sold pursuant to Rule 144
or Regulation S under said Act.”
 
3

--------------------------------------------------------------------------------


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws: (i)
such Security is registered for sale under an effective registration statement
filed under the Securities Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold or (ii) such holder provides
the Company with a reasonable and customary opinion of counsel to the effect
that a public sale or transfer of such Security may be made without registration
under the Securities Act.  The Purchaser agrees to sell all Securities,
including those represented by a certificate(s) from which the legend has been
removed, in compliance with applicable prospectus delivery requirements, if any.
 
(h)           Authorization; Enforcement.  Each  document to which the Purchaser
is a party: (i) has been duly and validly authorized, (ii) has been duly
executed and delivered on behalf of the Purchaser, and (iii) will constitute,
upon execution and delivery by the Purchaser thereof and the Company, the valid
and binding agreements of the Purchaser enforceable in accordance with their
terms, except to the extent limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and general principles of equity that restrict
the availability of equitable or legal remedies.
 
(i)           Residency.  The Purchaser is a resident of the jurisdiction set
forth immediately below such Purchaser’s name on the signature pages hereto.


3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Purchaser as of the date hereof (unless the
context specifically indicates otherwise) that:
 
(a)           Organization and Qualification.  The Company is a corporation or
other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.


(b)           Authorization.  All corporate action on the part of the Company,
its officers and directors necessary for the authorization, execution and
delivery of this Agreement and the authorization, sale, issuance and delivery of
the Units, and the performance of all obligations of the Company hereunder and
thereunder has been taken or will be taken prior to the Closing.  This Agreement
when executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
(c)           SEC Documents; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”).  The SEC
Documents are in the form available to the public via the SEC’s EDGAR
system.  As of the date hereof the Company has informed Purchaser that the
Company’s previously filed SEC Documents, specifically, all financial statements
filed since and including the Annual Report on Form 10-KSB for the year ended
December 31, 2006 may not be relied upon and that presently the Company is
undertaking to have all of such previously filed financial statements restated
to accurately reflect the Company’s financial situation. Such restatement may
have an adverse effect on the Company.


4

--------------------------------------------------------------------------------


(d)           No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Securities
being offered hereby.


(e)           Finder’s Fee.  The Company  may pay, where applicable, a
reasonable finder's fee (the “Fee”), not to exceed 10% of the Purchase Price.


4.           Covenants.  In addition to the other agreements and covenants set
forth herein, the applicable parties hereto hereby covenant as follows:
 
(a)           Stop Orders.  The Company will advise each Purchaser promptly
after it receives notice of issuance by the SEC, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of the Securities, or of the suspension of the
qualification of the Common Stock of the Company for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.


(b)           Form D; Blue Sky Laws.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Purchaser promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to the Purchasers at
the applicable closing pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to each Purchaser on or prior to the Closing Date.


(c)           Authorization and Reservation of Shares.  The Company shall at all
times have authorized, and reserved for the purpose of issuance, a sufficient
number of shares of Common Stock to provide for the full conversion or exercise
of the outstanding Notes and Warrants and issuance of the Warrant Shares in
connection therewith (based on the Exercise Price of the Warrants in effect from
time to time) and as otherwise required by the Notes (collectively, the
“Reserved Amount”).  The Company shall not reduce the number of shares of Common
Stock reserved for issuance upon exercise of the Warrants.  If at any time the
number of shares of Common Stock authorized and reserved for issuance
(“Authorized and Reserved Shares”) is below the Reserved Amount, the Company
will promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations under this Section 4(d), in the case of an insufficient number of
authorized shares, obtain stockholder approval of an increase in such authorized
number of shares, and voting the shares of the Company’s officer’s and directors
in favor of an increase in the authorized shares of the Company to ensure that
the number of authorized shares is sufficient to meet the Reserved Amount.  The
Company shall use its best efforts to obtain such stockholder approval within
thirty (30) days following the date on which the number of Reserved Amount
exceeds the Authorized and Reserved Shares.
 
(d)           Corporate Existence.  So long as a Purchaser beneficially owns any
Notes or Warrants, the Company shall maintain its corporate existence and shall
not sell all or substantially all of the Company’s assets, except in the event
of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor entity in such transaction:
(i) assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith and (ii) is a publicly-traded
corporation whose Common Stock is listed for trading on the OTCBB, Nasdaq
National Market, Nasdaq Capital Market, American Stock Exchange or New York
Stock Exchange.


5

--------------------------------------------------------------------------------


5.           Conditions to the Company’s Obligation to Sell.  The obligation of
the Company hereunder to issue and sell the Notes and Warrants to a Purchaser at
the Closing is subject to the satisfaction, at or before the Closing Date of
each of the following conditions thereto, provided that these conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion:
 
 
(a)           The applicable Purchaser shall have executed this Agreement, and
delivered the same to the Company.
 
(b)           The applicable Purchaser shall have delivered the Purchase Price
in accordance with Section 1(b) above.
 
(c)           The representations and warranties of the applicable Purchaser
shall be true and correct in all material respects, and the applicable Purchaser
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the applicable Purchaser at or prior to the
Closing Date.
 
(d)           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.


6.           Conditions to Each Purchaser’s Obligation to Purchase.  The
obligation of each Purchaser hereunder to purchase the Notes and Warrants at the
Closing is subject to the satisfaction, at or before the Closing Date of each of
the following conditions, provided that these conditions are for such
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion:
 
 
(a)           to such Purchaser duly executed Notes (in such denominations as
the Purchaser shall request) and Warrants in accordance with Section 1(b) above.
 
(b)           The representations and warranties of the Company shall be true
and correct in all material respects, and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. (c)No litigation, statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which prohibits the consummation
of any of the transactions contemplated by this Agreement.


7.           Governing Law; Jurisdiction.  This agreement shall be enforced,
governed by and construed in accordance with the laws of the state of California
applicable to agreements made and to be performed entirely within such state,
without regard to the principles of conflicts of law.
 
6

--------------------------------------------------------------------------------


 8.           Miscellaneous.
 
(a)           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in one or more counterparts (with the Purchasers each executing the
counterpart in the form of Annex A hereto.  Each of such counterparts shall be
deemed an original, and all of which shall, when taken together, constitute one
and the same agreement, and shall become effective when counterparts have been
signed by each party and delivered to the other party.  This Agreement, once
executed by a party (including in the manner described above), may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
(b)           Headings.  The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
(c)           Severability.  In the event that any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.
 
(d)           Entire Agreement; Amendments.  This Agreement, the other
Transaction Documents and the instruments, documents and schedules referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Company and a majority in interest of the Purchasers.
 
(e)           Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile transmission and shall be effective
five days after being placed in the mail, if mailed by regular United States
mail, or upon receipt, if delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile transmission, with
printed confirmation of receipt, in each case addressed to a party.  The
addresses for such communications shall be:
 
If to the Company:               Ethos Environmental, Inc.
6800 Gateway Park Drive
San Diego, Ca 92154
Attention: Mr. Corey Schlossmann, Chairman and CEO
Telephone: 619-575-6800
Facsimile:  619.575.9300


 
If to a Purchaser:
To the address and fax number set forth immediately below such Purchaser’s name
on the counterpart signature pages hereto.



Each party shall provide notice to the other party of any change in address,
telephone or facsimile number.


(f)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  Neither
the Company nor any Purchaser shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the
other.  Notwithstanding the foregoing, but subject to the provisions of Section
2(f) hereof, any Purchaser may, without the consent of the Company, assign its
rights hereunder to any person that purchases Securities in a private
transaction from a Purchaser or to any of its “affiliates,” as that term is
defined under the Exchange Act.


(g)           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


7

--------------------------------------------------------------------------------


(h)           Survival; Indemnification; Limitation on Liability.


(i)           The representations and warranties of the Purchasers and the
Company set forth in Sections 2 and 3 hereof shall survive for 18 months
following the Closing Date notwithstanding any due diligence investigation
conducted by or on behalf of the Purchasers or the Company, as applicable. The
agreements and covenants of the Company set forth in Section 4 shall survive for
so long as any Purchaser beneficially owns any Securities.


(ii)           The Company agrees to indemnify and hold harmless each of the
Purchasers and all of their respective officers, directors, employees, agents
and representative from and against any and all claims, costs, expenses,
liabilities, obligations, losses or damages (including reasonable legal fees) of
any nature (“Losses”), incurred by or imposed upon any such party arising as a
result of or related to any actual or alleged breach by the Company of any of
its representations, warranties and covenants set forth in Sections 3 and 4
hereof or any of its covenants, agreements and obligations under this Agreement
or any other Transaction Document.


(iii)           Each Purchaser agrees, severally but not jointly, to indemnify
and hold harmless the Company and its officers, directors, employees and agents
for Losses arising arising as a result of or related to any actual or alleged
breach any breach by such Purchaser of any of its representations or warranties
set forth in Section 2 hereof or any of its covenants, agreements and
obligations under this Agreement or any other Transaction Document.


(i)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(j)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.




ETHOS ENVIRONMENTAL, INC.



By: ________________________________
       Name: Corey Schlossmann
       Title: CEO


PURCHASERS:


The Purchasers executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.


 
8

--------------------------------------------------------------------------------

 
Annex A


Securities Purchase Agreement
Purchaser Counterpart Signature Page


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: _____________________________________________________________
Signature of Authorized Signatory of Purchaser:
______________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Purchaser:
______________________________________________________
Fax Number of Purchaser:
________________________________________________________
Address for Notice of Purchaser:


______________________________________________________________________________


______________________________________________________________________________




Address for Delivery of Securities for Purchaser (if not same as above):


______________________________________________________________________________


______________________________________________________________________________


Subscription Amount: $______________________________________




Number of Units Purchased: __________________________________




Principal Amount of Note:  $__________________________________




Warrant Shares: ____________________________________________
 
9

--------------------------------------------------------------------------------


Annex B


 PURCHASER QUALIFICATION QUESTIONNAIRE
(Confidential)
Ethos Environmental, Inc.
a Nevada Corporation


This Questionnaire is being given to each individual who has expressed an
interest in purchasing Shares and becoming a security-holder in the
Company.  The proposed sale of the Units is a “Private Placement” proposed to be
effective without registration under the Securities Act of 1933 (the “Act”) on
the basis of the exemption set forth in section 4(2) of the Act and the
standards imposed by Regulation D promulgated by the Securities and Exchange
Commission under the Act.


The purpose of this Questionnaire is to assure the Company, that each of the
proposed Purchasers meets the standards imposed for application of that
exemption including, but not limited to, whether the proposed Purchaser
qualifies as an “accredited investor” as defined in rule 501 under the
Act.  Your answers will at all times be kept strictly confidential. However, by
signing this Questionnaire you agree that the Company may present this
Questionnaire to such parties as they deem appropriate if called upon under the
law to establish the availability under the Act of an exemption from
registration of the private placement or if the contents thereof are relevant to
any issue in any action, suit or proceeding to which the Company is a party or
by which it may be bound.  The undersigned realizes that this Questionnaire does
not constitute an offer by the Company or any sales agent to sell Shares but is
a request for information.


Please print your response to each question, and where the answer to any
question is “none” or “not applicable”, please so state.


Please complete and return this Questionnaire to:


Ethos Environmental, Inc.
6800 Gateway Park Drive
San Diego, Ca 92154
Attention: Mr. Corey Schlossmann, Chairman and CEO
Telephone: 619.575.6800
Facsimile:  619.575.9300


If you are in doubt as to the meaning or implication of any of the terminology
used in the Questionnaire, or as to the significance of any particular question,
please call the telephone number above.


10

--------------------------------------------------------------------------------


PURCHASER QUALIFICATION QUESTIONNAIRE
(Confidential)
Ethos Environmental, Inc.
a Nevada Corporation


Name:
 
Marital Status:
 
Social Security No.
 
Profession:
 



Check preferred mailing address
 

  o
Residence:
         
Phone:
          o
Business:
         
Phone:
 



CAPACITY:
1.           Are you acting as an individual purchasing the Units for your own
personal account?


o Yes           o No     (If Yes Then Skip to #8)


2.           If you are not acting as an individual purchasing for your own
personal account, please specify the capacity in which you are acting (e.g.
agent, trustee, partner, corporate officer, joint tenant or tenant in common).



 

3.           If you represent an entity, when was the entity formed?  (Please
provide the filing date of the articles of incorporation, trust formation date
or the agreement or certificate of partnership, where applicable).




4.           In what state, territory, possession or foreign country was the
entity formed?

 



5.           If you represent an entity such as a corporation, partnership,
trust, association, Joint Stock Company or other incorporated association, was
such entity organized for the purpose of acquiring the Units?


o Yes           o No   (If No Then Skip to #8)


6.           If the answer to question (5) is yes, please list in the space
provided below the names, addresses and telephone numbers of each beneficial
owner of the entity and supply the information requested in the remaining
questions below with respect to each beneficial owner of the entity. You may
have each such beneficial owner complete and sign a photocopy of this form.


Name
Address
City State Zip
Telephone
                       



11

--------------------------------------------------------------------------------


7.           If you are not purchasing as an individual, then are you any one of
the following?


a.           Any of the following institutions: bank (whether acting in its
individual or fiduciary capacity); insurance company; registered investment
company or business development company; licensed Small Business Investment
Company; an employee benefit plan subject to the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a “plan fiduciary”
which is either a bank, insurance company or investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000;


o    Yes           o   No


b.           Any private business development company as defined in the
Investment Advisors Act of 1940;


o   Yes           o   No


c.           Any tax-exempt organization described in section 501(c)(3) of the
Internal Revenue Code with total assets in excess of $5,000,000.


o  Yes           o  No


8.           Individual gross income for most two most recent tax years:


Year: _________                                Income: $_______________


Year: ________                                  Income: $_______________


Joint income, with spouse, for two most recent tax years:


Year: _________                                Income: $_______________


Year: ________                                  Income: $_______________


9.           Estimated gross income, individual or combined with spouse, for
current tax year:


$_____________________


10.           Will your individual net worth, independently or jointly with your
spouse, exceed $1,000,000 at the time of purchase?


o  Yes           o No


11.           Are you a director or executive officer of Ethos Environmental,
Inc.?


o  Yes           o   No


12.           Indicate the company employing you and, if less than five years
please list previous business activity or other employment during the last five
years.


Employer
Date Employed
Your Title
           



12

--------------------------------------------------------------------------------


13.           Please circle the highest level of education you have achieved.


Elementary
High School
College/Graduate Level
Degrees
1 2 3 4 5 6 7 8
1  2  3  4
1 2 3 4 /1 2 3
 



15.           Has your business activity and/or employment experiences or other
positions previously or currently held by you provided you with sufficient
knowledge and experience in financial and business matters so that you are
capable of evaluating the merits and risks of this proposed investment?


       o  Yes            o No


14.           Have you previously purchased securities, which were sold in
reliance on the private offering exemption from registration under the
Securities Act of 1933, or invested in limited partnerships or tax shelters?


     o Yes             o No


15.           Please indicate the nature and extent of your present holdings in
limited partnerships or other private investment vehicles:


Number of investments:
   
Total Dollar Value:
Over  $20,000
   
Over  $50,000
   
Over $100,000
   
Over $200,000
   
No investments
 



16.           Indicate tax shelter investments, if any, to date:



   



17.           In making the investments listed in answers 16 and 17, have you
relied on the advice of a Purchaser Representative (e.g. lawyer, accountant,
investment advisor)?


o Yes           o No


If yes, please indicate the name, address and telephone number of your Purchaser
Representative and the respective investments for which they give advice.


Name:
 
Address:
 
Telephone Number:
 
Investment:
 



13

--------------------------------------------------------------------------------


18.           Does the above-named investment advisor have such knowledge and
experience in financial and business matters that he, she or they are capable of
evaluating the merits and risks of an investment in the Company?


o Yes           o No


20.           Please indicate how long you have dealt with each advisor
professionally and the attributes, which qualify them to knowledgeably evaluate
the merits and risks of this investment.  (education, accounting certificates,
SEC registration, etc.).



 



21.           If in connection with the proposed investment, you will receive
advice from bankers, lawyers, accountants, investment advisors, or other persons
please give the following information with respect to such person or persons:


o Yes           o No


Name
Profession
Address
Telephone
Contact ?
       
o Yes    o No
       
o Yes    o No
       
o Yes    o No



22.           Can you bear the economic risks in and afford a complete loss of
any investment you may make by virtue of an investment in the Company and can
you afford to hold any investment therein for an indefinite period?


o Yes           o No


23.           Do you understand the nature of this particular investment in the
Company and the risks associated with such an investment?


o   Yes            o No


24.  Are you purchasing these securities for investment and not with the intent
to resell them?


o Yes           o   No


25.           In making your investment decision you have relied on your own
examination of the company and the terms of the Offering, including the merits
and risks involved and acknowledge that the Units have not been recommended by
any federal or state securities commission or regulatory authority or any
securities commission of any other country.


o Yes           o No


14

--------------------------------------------------------------------------------


PURCHASER ACKNOWLEDGMENT


I understand that the Company will be relying on the accuracy and completeness
of my responses to the foregoing questions and I represent and warrant to the
Company as follows:


 
1)
The answers contained in the Questionnaire are complete and correct and may be
relied upon by the Company in determining whether this offering in connection
with which I have executed this Questionnaire is exempt from registration under
the Securities Act of 1933, pursuant to Rule 506 or otherwise;



 
2)
I will notify the Company immediately of any material change in any statement
made herein occurring prior to the closing of any purchase by me of an interest
in the investment;



 
3)
I personally have knowledge and experience in financial and business matters,
either alone or together with my professional advisors, to be capable of
evaluating the merits and risks of my investment in the Company.



IN WITNESS WHEREOF, I have executed this Questionnaire this _______ day of
____________, 2008.




______________________________
(signature)


______________________________
(print name)


 
15

--------------------------------------------------------------------------------

 
Exhibit A


Form of Note





 
16

--------------------------------------------------------------------------------

 
Exhibit B


Form of Warrant





 
17

--------------------------------------------------------------------------------

 
Exhibit C


Form of Security Agreement




 
18

--------------------------------------------------------------------------------

 
